1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    RENEE ANTOINETTE GLOVER,
                                                          Case No. C19-5624 TLF
7                             Plaintiff,
           v.                                             ORDER ON STIPULATED
8                                                         MOTION FOR REMAND
     COMMISSIONER OF SOCIAL SECURITY,
9
                              Defendants.
10

11
           Based on the stipulation of the parties (Dkt. 19), it is ORDERED that the
12
     Commissioner’s decision regarding plaintiff’s application for Supplemental Security
13
     income disability benefits is reversed and remanded for further administrative
14
     proceedings, pursuant to sentence four of 42 U.S.C. § 405(g).
15
           On remand, the Appeals Council shall remand this case to a new Administrative
16
     Law Judge, who shall:
17
                •   Give the plaintiff an opportunity for a hearing;
18
                •   Reevaluate the plaintiff’s residual functional capacity assessment,
19
                    including further evaluating the opinion evidence from Dr. Walton, Ms.
20
                    Milasich, and Ms. Hoefer-Kravanga;
21
                •   Reassess the findings at steps four and five of the five-step sequential
22
                    evaluation process, as necessary;
23

24

25

     ORDER ON STIPULATED MOTION FOR REMAND - 1
1              •   Seek supplemental vocational expert evidence to determine whether there

2                  are a significant number of jobs in the national economy that the plaintiff

3                  can perform, as necessary; and

4              •   Issue a new decision.

5          Neither the Appeals Council nor the newly assigned ALJ will presume that the

6    prior hearing decision was correct. On remand, the ALJ and plaintiff may raise and

7    pursue additional issues.

8

9          Upon proper presentation, this Court will consider plaintiff’s application for costs

10   and attorney’s fees under 28 U.S.C. § 2412(d).

11

12         Dated this 2nd day of April, 2020.

13

14

15                                                    A
                                                      Theresa L. Fricke
16                                                    United States Magistrate Judge

17

18

19

20

21

22

23

24

25

     ORDER ON STIPULATED MOTION FOR REMAND - 2
